DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10-11, 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 7 has been amended to require “the metal oxy-fluoride coating formed on the chamber component has an empirical formula of MxOy_coatingFz_coating, wherein at least one of y_coating has a value of 0.1 times the value of x or 1.4 to 1.9 times a value of x, or z_coating has a value of 0.1 to 0.2 times the value of x or 2.8 to 3.9 times the value of x”. There is no support in the Specification for these ranges of the y_coating and z_coating, nor is there support in the Specification for the empirical formula to only have one of these ranges (which impermissibly broadens the other ranges).
New claim 32 (dependent on claim 7) requires a limitation of “the metal in the metal oxy-fluoride coating has a valence of 2 and the metal oxy-fluoride coating comprises approximately 37-48 at.% of the metal, approximately 10-43 at.% oxygen, and approximately 10-53 at.% fluorine”. There is no support in the Specification for ‘the metal oxy-fluoride coating’ to have both at least one of the ranges (e.g. y_coating or z_coating) required by claim 7, and the limitation of claim 32.
New claim 33 (dependent on claim 7) requires a limitation of “metal in the metal oxy-fluoride coating has a valence of 4 and the metal oxy-fluoride coating comprises approximately 22-32 at.% of the metal, approximately 10-58 at.% oxygen, and approximately 10-68 at.% fluorine”. There is no support in the Specification for ‘the metal oxy-fluoride coating’ to have both at least one of the ranges (e.g. y_coating or z_coating) required by claim 7, and
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the metal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 30-334 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) in view of Kim et al (US 2016/0307740).
With respect to claims 7 and 30-31, He discloses a method for coating a plasma resistant coating onto a chamber component that is used in a plasma processing chamber, wherein the chamber component is a showerhead, rings (i.e. liner, liner kit, and/or shield), a wall, a base, a substrate support assembly, and/or a selectivity modulation device (i.e. chuck) (abstract; para 0006; claim 1), wherein the chamber 2O3, SiC, Y2O3, or other plasma resistant ceramics (para 0050; claim 11). Fig. 8 depicts the method comprises providing a metal oxide source material [820] of a solid form of Y2O3 (with subscript value ‘3’ being 1.5 times subscript value ‘2’) for sputter deposition (para 0057), and a plasma enhanced part comprising a gas injector [835] to inject a reactive gas of fluorine ions or radicals during the sputter deposition to react with sputtered material from the metal oxide source material [820] (para 0058), which thereby forms the plasma resistant coating of a combination of Y2O3 and YF3 (i.e. yttrium oxyfluoride compound) (para 0050 and 0057). He further discloses a porosity of the plasma resistant coating is less than 1% or practically no porosity (i.e. ~0% porosity) using this method (para 0020 and 0054), and a thickness of a single layer of the plasma resistant coating being 10 microns (para 0028).
However He is limited in that while the plasma resistant coating comprises the yttrium oxyfluoride compound, a particular stoichiometric formula of the yttrium oxyfluoride compound is not specifically suggested.
Kim teaches a ceramic coating of yttrium oxyfluoride applied onto an interior chamber component, the yttrium oxyfluoride having a stoichiometric formula of YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the stoichiometric formula of YOF, YO2F, or YOF2 (para 0041-0047), with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum it workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A), and it being held that a prima facie case of obviousness exists where the claimed ranges (oxygeny=1.4-1.9 or fluorinez=2.8-3.9) and prior y=1-2 or fluorinez=1-2) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I), in this case, those same properties being plasma resistance. Kim cites the advantage of the stochiometric formula of yttrium oxyfluoride as suppressing a surface of the chamber component from being damaged by a plasma reaction, thereby preventing a particle contamination (para 0047 and 0070).
It would have been obvious to one of ordinary skill to have the yttrium oxyfluoride compound of He have the stochiometric formula of YOF, YO2F, or YOF2 of Kim to gain the advantage of suppressing plasma damage to prevent particle contamination. It further would have been obvious to one of ordinary skill in the art that the yttrium oxyfluoride compound of He has the stoichiometric formula YOF, YO2F, or YOF2 of Kim since He fails to specify a particular stoichiometric formula, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kim teaches a combination of both Y2O3 and YF3 (similar to He teaching at 0050 a combination of Y2O3 and YF3) predictably yields the stoichiometric formula of YOF, YO2F, or YOF2.
With respect to claim 32, Kim further teaches the stoichiometric formula of YxOyFz is selectable to have ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2  (abstract; para 0045-0047), resulting in Y have a potential valence between 3-5 (according to para 0047 of Applicant’s Specification). Although Kim does not specify the potential valence to be 2, it has been held that a particular parameter (i.e. valence) must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B). In this case, Y having the potential valence of 2 (and thus associated 22-32 at% Y, 10-58 at% O, and 10-
With respect to claim 33, Kim further teaches the stoichiometric formula of YxOyFz is selectable to have Y1O1F2 (abstract; para 0045-0047), resulting in Y have a valence of 4 (according to para 0047 of Applicant’s Specification), which also results in the Y1O1F2 with Y having the valence 4 to then comprise 22-32 at% of Y, 10-58 at% O, and 10-68 at% F (according to para 0050 of Applicant’s Specification).
With respect to claim 34, as discussed above for claim 7, with He teaching to apply the yttrium oxyfluoride compound (para 0050 and 0057), and Kim teaching to having the stoichiometric formula for the yttrium oxyfluoride be YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the stoichiometric formula of YOF, YO2F, or YOF2 (para 0043-0047), with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum it workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A), and it being held that a prima facie case of obviousness exists where the claimed ranges (oxygeny=0.1 or 1.4 or fluorinez=0.2 or 2.8) and prior art ranges (oxygeny=1 or 2 or fluorinez=1 or 2) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I), with those same properties being plasma resistance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) and Kim et al (US 2016/0307740) as applied to claim 7 above, and further in view of Foller et al (US Patent No. 5,135,775).
With respect to claim 10, the combination of references He and Kim is cited as discussed for claim 7. However modified He is limited in that heating the chamber component prior to the sputter deposition is not suggested.
Foller teaches a method for plasma-chemical cleaning prior to coating a layer with PVD (i.e. sputtering) to ensure surfaces of a substrate that are to be coated are free of contamination in order to ensure that the layer is as close to the surfaces as possible (abstract; col. 1, lines 7-19), wherein the method of plasma-cleaning comprises preheating the surfaces of the substrate from room temperature (~20-25oC) to a coating temperature (col. 6, lines 11-16; claim 9-10).
It would have been obvious to one of ordinary skill in the art to use temperatures for the plasma-cleaning of Foller prior to sputter deposition of the chamber component of the combination of references to gain the advantage of ensuring surfaces of the chamber component are free from contamination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) and Kim et al (US 2016/0307740) as applied to claim 7 above, and further in view of Mitamura et al (JP No. 08134637).
With respect to claim 11, the combination of references He and Kim is cited as discussed for claim 7. However modified He is limited in that while the sputter deposition is at a low pressure in a chamber (para 0017), a particular pressure is not suggested.
Mitamura teaches a method of sputter deposition of a metal oxyfluoride coating by sputtering a metal oxide source with an empirical formula of MxOy_source-Fz_source, wherein x is 1, y_source is 0.1-0.3, and z_source is 0.1-0.3 (abstract; Tables 1-2; para 
It would have been obvious to one of ordinary skill in the art to use the pressure of ~15 mTorr for sputter deposition as taught by Mitamura for the low pressure of the sputter deposition in the chamber of modified He, since modified He fails to specify a particular low pressure, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Mitamura has shown predictable results of sputter depositing similar materials of He (e.g. yttrium oxyfluoride coating) at a pressure of ~15 mTorr.

Response to Arguments
Applicant’s Remarks on p. 7-13 filed 6/17/2021 are addressed below.

Interview Summary
On p. 7, Applicant’s summary of the interview dated 5/18/2021 is noted, however this interview summary does not specifically address that any proposed amendment would have overcome the prior art, nor is it clear from Applicant’s Remarks on p. 7 which ‘proposed amendments’ are being referenced to that overcome the prior art since no proposed amendment was provided to the Examiner for this interview (see Attachment in this interview summary to Office Action appendix), whereas amended claim 7 filed 6/17/2021 has been amended.

103 Rejections
On p. 7-11, Applicant argues that He does not teach ‘forming a metal oxy-fluoride coating on a chamber component’ from a metal oxide source as required by claim 7.
The Examiner respectfully disagrees. He specifically teaches at para 0050 “On the other hand, the one-piece composite cover ring 749 can be made of materials, such as, but not limited to, Si, SiC, Y2O3, Quartz, Al2O3 and other ceramics, and include a plasma resistant coating. The plasma resistant coatings can be, such as, but not limited to, Y2O3, YF3, ErO2, SiC, Si3N4, ZrO2, Al2O3 and their combinations, or a combination of them with other elements” (emphasis added); thus He teaches the plasma resistant coating on the cover ring is a yttrium oxy-fluoride coating, which reads on the ‘metal oxy-fluoride coating’ required by claim 7. Para 0056-0057 teaches the plasma resistant coating is applied to the cover ring by sputtering from a solid source material (i.e. metal oxide source) that contains species (i.e. Y and O) which are to be deposited for the plasma resistant coating (Examiner also discussed this teaching of He in the interview dated 5/18/2021). Thus He reads on this requirement of claim 7. 
Applicant’s arguments on p. 12-13 with respect to claim 7 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.
All other arguments on p. 13 to claims 10 and 11 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794